DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because it discloses a device to measure a subdermal fluid flow parameter comprising a thermal actuator comprising an array of resistors which provides a fill factor from a range of 10% to 60% of an area between an upstream temperature sensor and a downstream temperature sensor. The closest prior art of record, US 20090164163 A1 to Wang, et al. (hereinafter Wang) teaches a device to measure a subdermal fluid flow parameter comprising a thermal actuator comprising an array of resistors (110-1 and 110-2) between an upstream temperature sensor (115-1) and a downstream temperature sensor (115-2) [0024] (Fig 1). However, Wang does not teach the array of resistors provides a fill factor from a range of 10% to 60% of an area between the upstream temperature sensor and the downstream temperature sensor.
Claims 2-3 are allowed for depending from the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 03037178 A2 is mentioned because is discloses a spectrometer comprising a heater layer which covers up to about 10% of a main layer. WO 2012112222 A1 is mentioned because it discloses a substrate comprising a plurality of heating traces around a temperature sensor. US 20120238901 A1 is mentioned because it discloses a heater surrounding a temperature sensor. US 20160113518 A1 is mentioned because it discloses a blood flow sensing arrangement comprising temperature sensors and a heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791